 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11    DUSTON MILLER,
                                                             Case No.: 2:17-cv-02021-RFB-NJK
12           Plaintiff(s),
                                                                            Order
13    v.
14    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al.,
15
             Defendant(s).
16
            To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
17
     1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
18
     October 9, 2019.
19
            IT IS SO ORDERED.
20
            Dated: October 4, 2019
21
                                                                  ______________________________
22                                                                Nancy J. Koppe
                                                                  United States Magistrate Judge
23
24
25
26
27
28

                                                     1
